Citation Nr: 0632466	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a separate disability 
of the left upper extremity, to include as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran had active service from December 1980 to May 1981 
and from September 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.  This issue was 
previously remanded for additional development in June 2001, 
February 2004, and May 2005; this matter is again before the 
Board for appellate review.


FINDING OF FACT

Competent, probative medical evidence of record does not 
reveal a current, chronic disability of the left upper 
extremity separate from his service-connected left shoulder 
disability.  


CONCLUSION OF LAW

Service connection for a separate disability of the left 
upper extremity, to include as secondary to service-connected 
disability, is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in June 2001, July 
2002, and February 2004.  The letters informed the appellant 
of what evidence was required to substantiate the service 
connection and secondary service connection claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the rating criteria 
for upper extremity disabilities, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, identified private 
treatment records and VA medical records.  See also April 
2002 letter.  A VA medical opinion has been obtained.  The 
veteran's representative argues in the August 2006 informal 
hearing presentation that the November 2005 medical opinion 
obtained is insufficient compliance with previous Board 
remand memorandum.  However, the May 2005 memorandum 
indicates that the examiner who conducted the August 2002 VA 
examination was to review the evidence and supply the 
requisite opinion, which was completed via the June 2005 
examination report addendum.  As such, no additional VA 
examination or opinion is required and the record contains 
sufficient competent medical evidence to decide this claim.

The claims file contains the veteran's statements in support 
of his appeal, to include testimony provided at a February 
2001 hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.


Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and testimony at the February 2001 
hearing, do not constitute competent medical evidence of the 
diagnosis or etiology of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor are the medical 
records which contain the veteran's assertions, such as the 
August 2002 VA social survey report, competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The veteran is service connected for residuals of Bankart 
procedure of the left shoulder for which he is rated 30 
percent disabled.  See November 1986 rating decision and May 
2005 Board decision.  The competent medical evidence fails to 
show an additional, separate, distinct disability of the left 
upper extremity.  See November 2005 VA joint examination 
report.  Instead, the August 2002 VA joint examination 
contains a diagnosis of strain of the cervical spine with 
mild neuropathy in the left upper extremity.  See also June 
2001 private treatment record indicating a long-standing 
history of persistent left upper extremity pain and 
paresthesias of uncertain etiology.  The private and VA 
treatment records show treatment for overuse strain of the 
left shoulder and neck.  See, e.g., September 1996 letter 
from private orthopedist.  The veteran's upper left extremity 
pain was taken into consideration in evaluating his service-
connected left shoulder disability and service connection, to 
include on a secondary basis, has been denied for a neck 
disability.  See May 2005 Board decision; see also 38 C.F.R. 
§ 4.14 (2006).
 
Moreover, the competent medical evidence does not indicate 
the veteran's service-connected left shoulder disability 
caused or aggravated the neuropathy associated with the neck 
condition.  See June 2005 VA examination report addendum 
(examiner indicates it was "not at least as likely as not" 
that the left shoulder disability caused or aggravated the 
cervical stain with mild neuropathy of the left upper 
extremity) and August 2002 VA examination report (examiner 
indicates the left shoulder condition "not at least as 
likely as not" caused or aggravated the cervical spine 
condition).

As the competent medical evidence indicates the veteran has 
neuropathy associated with a cervical spine condition and 
that his service-connected left shoulder disability did not 
cause or aggravate the associated neuropathy, service 
connection, to include on a secondary basis, must be denied.  
As the weight of the evidence is against the veteran's claim 
of entitlement to service connection for a separate 
disability of the left upper extremity, the doctrine of 
reasonable doubt is not for application.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).  


ORDER

Service connection for a separate disability of the left 
upper extremity, to include on a secondary basis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


